EXHIBIT 10.23

 

LOGO [g252547g0128085154996.jpg]

August 5, 2016

Charles Boettcher, Esq.

Dear Chuck,

We are pleased to offer you the position of Vice President and General Counsel
for Waste Management. You will be reporting to Barry Caldwell, with an
anticipated start date no later than September 15, 2016, or a later date if
mutually agreed. Subject to approval by Waste Management’s Board of Directors,
you will be appointed Senior Vice President and Chief Legal Officer no later
than January 1, 2017, reporting to the Company’s President and/or Chief
Executive Officer. Below are the complete details of our offer as discussed.

Base Salary Your annualized salary will be $510,000, payable in accordance with
the Company’s standard payroll practice for exempt employees. Your base salary
will be subject to review on an annual basis and may be adjusted based on merit.

Annual Incentive (Bonus) Plan. You will be eligible to participate in our Annual
Incentive Plan, with an initial target of 75% of your base salary. Eligibility,
qualification, and calculation of any bonus are governed by the applicable Waste
Management Incentive Compensation Plan and are subject to the approval of the
Compensation Committee of Waste Management’s Board of Directors. The bonus, if
any, will be paid in the year following the subject bonus year. Your bonus, if
any, with respect to 2016 will not be prorated (that is, it will be calculated
as if you had earned a full year’s salary as stated above during 2016). In order
to be eligible for a bonus, an employee must be employed on the last day of the
year in which the bonus is calculated.

Long Term Incentive Plans You will be eligible to participate in any long-term
incentive plans that may be in place for similarly placed executives from time
to time. Currently, this plan consists of awards of stock options and
performance share units, generally awarded annually. The next award you would be
eligible to receive (if deemed appropriate) will be distributed in early 2017.
Exclusively the provisions of the applicable incentive plan will govern the
award, vesting and exercise of all incentive awards.

Benefits with COBRA Reimbursement Subject to the terms of the applicable Plans,
you will also be eligible to participate in the Company’s Health and Welfare and
Retirement Savings plans after 90 days of continuous employment. You will be
reimbursed for any COBRA expenses incurred during this time.

Vacation You will be eligible to accrue up to four week(s) of vacation per year
(pro-rated in the calendar year of hire). Vacation time will begin to accrue as
of your first day of employment.

Senior Executive Plan The Company will provide you with the Senior Executive
Plan relocation benefit. The Company’s relocation consultant will be in contact
with you to discuss this service and provide you with a copy of the plan
description. If within two (2) years of the effective date of your transfer or
hire you voluntarily resign, are terminated for cause, or do not relocate within
twelve (12) months, you agree to repay 100% of any relocation benefits provided.

Sign-on Bonus The Company shall, within thirty (30) days of hire, provide a
sign-on bonus of $500,000, less applicable withholdings. Should you voluntarily
terminate your employment with the Company prior to the completion of two
(2) years of service, you will be required to reimburse the Company for the
entire sign-on bonus payment. In addition, in the month following your hire
date, the Company will make a new hire grant of restricted stock units with a
grant date value of $250,000 vesting on the third anniversary of the grant date.



--------------------------------------------------------------------------------

Parking You are immediately eligible for downtown parking or commuter bus fare
provided by the Company.

Separation from Service Rights and obligations upon your separation from service
are detailed in Exhibit A to this letter and incorporated herein for all
purposes.

Acceptance of this offer of employment with the Company does not constitute a
“contract” of employment for a definite period of time. Your employment with the
Company is pursuant to the employment–at–will–doctrine. As such, the Company may
terminate your employment at any time with or without cause, and you may resign
at any time.

Loyalty and Confidentiality Agreement As a condition of employment, you will be
required to sign the Loyalty and Confidentiality Agreement included as Exhibit B
to this letter.

To be a world-class organization, it is our philosophy at Waste Management that
we must have a solid foundation on which to build. One of the most important
parts of that foundation is the talent of our and our subsidiaries’ employees,
and it is our goal to provide an environment of mutual trust and respect that
will enable the continued growth and success of each and every member of the
Waste Management team. With your professional capabilities and accomplishments,
we believe you will be a great asset to the Company.

This offer is contingent upon successful completion of a background check, drug
test and if your position requires driving in order to perform the essential
duties and responsibilities, a motor vehicle record check.

Additionally, by accepting this offer, you are confirming that you are not
currently subject to any agreements or employment restrictions that would
prevent you from accepting this offer or working for the Company in the offered
position. In the event that you are subject to employment restrictions that
impact your employment with the Company, you understand that the Company has the
right to terminate your employment as a result of such restrictions. You also
agree that during your employment at Waste Management you will not utilize any
confidential information obtained from your former employer in the course of
carrying out your job duties at Waste Management.

We look forward to having you join the Waste Management team. Please acknowledge
your acceptance of this offer, and the terms and conditions of your employment,
by signing this letter.

If you have any questions, Jim Fish can be contacted at 713-394-2213. If you
should have any questions for your Human Resources Representative, you can reach
Laura Naumann at 713-394-5351 or lnaumann@wm.com.

Sincerely,

/s/ Jim Trevathan

Jim Trevathan

EVP and Chief Operating Officer

AGREED and ACCEPTED this              5th      day of August, 2016.

 

/s/ Charles C. Boettcher

Charles Boettcher



--------------------------------------------------------------------------------

Exhibit A: Compensation upon Termination of Employment

This Exhibit is attached to, and constitutes a part of, that certain offer of
employment dated August 5, 2016, between USA Waste-Management Resources, LLC, a
limited liability company organized under the laws of New York (the “Company”)
for and on behalf of its affiliated entities (together with the Company,
collectively referred to as the “Company Group”) and Charles Boettcher
(“Executive”).

 

1. Definitions. The following terms used in this Exhibit shall have the
following meanings:

“Base Salary” means Executive’s annual rate of base salary in effect immediately
prior to the Termination Date (or, in the event of Executive’s resignation for
Good Reason, the annual rate of base salary in effect immediately prior to the
event giving rise to Good Reason if such annual base salary is higher than the
annual base salary in effect immediately prior to the Termination Date).

“Board” means the Board of Directors of WMI.

“Cause” means Executive’s (a) willful or deliberate and continual refusal to
perform Executive’s employment duties reasonably requested by the Company Group
after receipt of written notice to Executive of such failure to perform,
specifying such failure (other than as a result of Executive’s sickness, illness
or injury) and failure to cure such nonperformance within ten (10) days of
receipt of said written notice; (b) breach of any statutory or common law duty
of loyalty to any member of the Company Group; (c) conviction of, or plea of
nolo contendre to, any felony or crime involving fraud, dishonesty, or moral
turpitude; (d) willful or intentional cause of material injury to the Company
Group, its property, or its assets; (e) disclosure or attempted disclosure to
any unauthorized person(s) of the Company Group’s proprietary or confidential
information; (f) material violation or a repeated and willful violation of the
Company Group’s policies or procedures, including but not limited to, any
applicable Company Group Code of Business Conduct and Ethics (or any successor
policy) then in effect; or (g) breach of any of the covenants set forth in the
Loyalty Agreement or any subsequent agreement of similar purpose.

“Change in Control” means the first to occur on or after the date on which you
commence employment, the occurrence of any of the following events:

(a) any Person, or Persons acting as a group (within the meaning of Section 409A
of the Internal Revenue Code), directly or indirectly, including by purchases,
mergers, consolidation or otherwise, acquires ownership of securities of WMI
that, together with stock held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
WMI’s then outstanding securities;

(b) any Person, or Persons acting as a group (within the meaning of Section 409A
of the Internal Revenue Code), acquires, (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) directly or indirectly, including by purchases, merger, consolidation
or otherwise, ownership of the securities of WMI that represent thirty percent
(30%) or more of the total voting power of WMI’s then outstanding voting
securities;

 

A-1



--------------------------------------------------------------------------------

(c) the following individuals cease for any reason to constitute a majority of
the number of directors then serving during any 12-month period: individuals
who, at the beginning of the 12-month period, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating or the election of directors of WMI)
whose appointment or election by the Board or nomination for election by WMI’s
stockholders was approved or recommended by a vote of at least a majority of the
directors before the date of such appointment or election or whose appointment,
election or nomination for election was previously so approved or recommended;

(d) a Person or Persons acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) assets from WMI that have a total gross fair market value equal to
or more than forty percent (40%) of the total gross fair market value of all of
the assets of WMI immediately before such acquisition or acquisitions, other
than a sale or disposition by WMI of such assets to an entity, at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by WMI or by the stockholders of WMI in substantially the same proportions
as their ownership of WMI immediately prior to such sale.

“Change in Control Termination” means a Qualifying Termination of Employment
that occurs during the period commencing on the date occurring six months
immediately prior to the date on which a Change in Control occurs and ending on
the second anniversary of the date on which a Change in Control occurs.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time, and the regulations promulgated thereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Disability” means Executive has become physically or mentally disabled so as to
render Executive incapable of performing the essential functions of his position
(with or without reasonable accommodations) and such disability is expected to
result in death or to last for a continuous period of at least twelve
(12) months, provided that such condition constitutes a “disability” within the
meaning of Section 409A of the Code. Executive’s receipt of disability benefits
under the Company’s long-term disability plan or receipt of Social Security
disability benefits shall be deemed conclusive evidence of Disability for
purpose of this Exhibit.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time.

“Good Reason” means the occurrence of any of the following events or conditions
without Executive’s express written consent: (a) a material diminution in
Executive’s Base Salary (excluding a reduction in compensation similarly
affecting all or substantially all of WMI’s executive officers); (b) the Company
Group materially diminishes Executive’s core duties

 

A-2



--------------------------------------------------------------------------------

or responsibility for those core duties, so as to effectively cause Executive to
no longer be performing the duties of his position (except in each case in
connection with the termination of Executive’s employment for death, Disability,
or Cause, or temporarily as a result of Executive’s illness or other absence);
(c) in the event of WMI becoming a fifty percent or more subsidiary of any other
entity, the Company Group materially diminishes the duties, authority or
responsibilities of the person to whom Executive is required to report;
resulting in a material negative change in the employment relationship, or
(d) the failure of the Company to obtain the assumption of the terms set forth
herein by any successors as contemplated in Paragraph 11(c) below; provided
that, Executive must notify WMI’s Chief Executive Officer in writing of his or
her intention to terminate his or her employment; provided, further, that
(i) such notice shall be provided to WMI’s Chief Executive Officer within ninety
(90) calendar days of the initial existence of such event, (ii) the Company
shall have thirty (30) calendar days to cure such event after receipt of such
notice, and (iii) if uncured, Executive shall terminate his or her employment
within six months following the initial existence of such event.

“Loyalty Agreement” means that certain Loyalty and Confidentiality Agreement
attached as Exhibit B to the offer letter to which this Exhibit A has been
attached, which agreement is being entered into concurrently herewith as a
condition of and inducement to the Company’s willingness to provide the benefits
set forth in this Exhibit A.

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) WMI; (b) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company Group; (c) an employee
benefit plan of any member of the Company Group; (d) an underwriter temporarily
holding securities pursuant to an offering of such securities or (e) an entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of common stock
of WMI.

“Qualifying Termination of Employment” means a termination of Executive’s
employment by the Company Group for reasons other than the following: (a) a
termination of employment for Cause; (b) Executive’s resignation for any reason
other than due to Good Reason; (c) the cessation of Executive’s employment with
the Company Group due to death or Disability; or (d) the cessation of
Executive’s employment with the Company Group as the result of the sale,
spin-off or other divestiture of a division, business unit or subsidiary or a
merger or other business combination, if either (i) Executive becomes employed
with the purchaser or successor in interest to Executive’s employer with regard
to such division, business unit or subsidiary, or (ii) Executive is offered
employment by such purchaser or successor in interest, in each of cases (i) or
(ii), on terms and conditions comparable in the aggregate (as determined by the
Compensation Committee of the Board in its sole discretion) to the terms and
conditions of Executive’s employment with the Company Group immediately prior to
such transaction.

“Severance Benefits” means the benefits payable to Executive pursuant hereto.

“Termination Date” means the date on which Executive’s employment with the
Company Group terminates due to a Qualifying Termination of Employment, death or
Disability. For all purposes hereof, Executive shall be considered to have
terminated employment with the Company Group when he or she incurs a “separation
of service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the applicable guidance issued thereunder.

 

A-3



--------------------------------------------------------------------------------

“WMI” means Waste Management, Inc., a Delaware corporation and member of the
Company Group.

 

2. Effect of Termination of Employment on Compensation and Accrued Rights. Upon
termination of Executive’s employment with the Company Group for any reason, all
compensation and all benefits to Executive shall terminate, provided that the
Company shall pay Executive: (a) the earned but unpaid portion of Executive’s
Base Salary through the Termination Date; and (b) any unpaid expense or other
reimbursements due to Executive (collectively, the “Accrued Rights”).

 

3. Payments and Benefits upon Qualifying Termination of Employment. Subject to
Paragraphs 5 through 7, upon Executive’s Qualifying Termination of Employment
and provided that Executive has been and remains in compliance with any and all
restrictive covenants and other obligations under any agreement with any member
of the Company Group, including, without limitation, the Loyalty Agreement, then
Executive shall be entitled to receive the Severance Benefits described in this
Paragraph 3, in addition to the Accrued Rights.

 

  (a) Cash Severance. Executive shall be entitled to receive cash severance
payments in an aggregate amount equal to two times the sum of (i) Executive’s
Base Salary and (ii) Executive’s target annual bonus amount as of the
Termination Date. Fifty percent (50%) of such amount shall be paid in a lump sum
no later than 74 days following the Termination Date. The remaining fifty
percent (50%) shall be paid in substantially equal installments in accordance
with the Company’s normal payroll practices over the two-year period following
the Executive’s Termination Date; provided, that any installments that would
otherwise have been paid during the 60-day period following the Termination Date
shall instead be accumulated and paid on the first regular payroll date that
occurs after the 60th day following termination.

 

  (b) Bonus for Year of Termination. Executive shall be entitled to receive
(i) to the extent earned but not yet paid, Executive’s annual bonus for the year
preceding the year in which the Termination Date occurs in an amount determined
by the Company and subject to the terms and conditions of the Company Group’s
annual bonus program as then in effect, and (ii) a prorated annual bonus for the
year in which the Termination Date occurs, calculated based upon (x) in the
event such Qualifying Termination of Employment is not a Change in Control
Termination, actual performance under the terms of the applicable Company Group
annual bonus program as then in effect or (y) in the event such Qualifying
Termination of Employment is a Change in Control Termination, based upon
attainment of 100% of the maximum bonus available to Executive under the terms
of the applicable Company Group annual bonus program then in effect.
Notwithstanding the foregoing, in the event that Executive becomes eligible for
a bonus pursuant to subparagraph (b)(ii)(y) after having already received a
bonus payment pursuant to subparagraph (b)(ii)(x), such previously-paid amount
shall be deducted from

 

A-4



--------------------------------------------------------------------------------

  any amount owed pursuant to subparagraph (b)(ii)(y). Any bonus provided for
under subparagraph (b)(ii)(x) shall be paid at the same time bonuses are paid by
the Company Group to other participants in such program (but in no event later
than the March 15th occurring immediately following the year in which the
Termination Date occurs), subject to the terms and conditions of the Company
Group’s annual bonus program as then in effect. Any bonus provided for under
subparagraph (b)(ii)(y) shall be payable within seventy-four (74) days after the
later of the Termination Date or the date of the Change in Control. Any bonus
payable pursuant to subparagraph (b)(ii)(x) or (b)(ii)(y) shall be prorated to
reflect the number of calendar days out of 365 (or 366, in the event the
Termination Date occurs during a leap year) during which Executive was employed
by Company Group during the year of the Qualifying Termination of Employment,
including the Termination Date.

 

  (c) Continued Benefits Coverage. Provided that Executive (and/or his or her
dependents) timely elects COBRA coverage, the Company shall pay to Executive (or
to Executive’s family in the event of Executive’s death) on a monthly basis an
amount equal to the monthly amount of the COBRA continuation coverage premium
for such month, at the same level and cost to Executive (or Executive’s
dependents in the event of his or her death) as immediately preceding the
Termination Date, under the relevant Company Group medical plan in which
Executive participated immediately preceding the Termination Date, less the
amount of Executive’s portion of such monthly premium as in effect immediately
preceding the Termination Date, until the earlier of (i) 18 months after the
Termination Date or (ii) the date on which Executive and Executive’s dependents
have become eligible for substantially similar healthcare coverage or become
entitled to Medicare coverage . The executive acknowledges that any payments
under this subparagraph (c) shall constitute taxable income to Executive.

 

4. Effect of Termination due to Executive’s Disability. Subject to Paragraphs 5
through 7, upon termination of Executive’s employment due to Disability and
provided that Executive has been and remains in compliance with any and all
restrictive covenants and other obligations under any agreement with the any
member of the Company Group, including, without limitation, Loyalty Agreement,
then Executive shall be entitled to receive the in addition to the Accrued
Rights, the following: (i) to the extent earned but not yet paid, Executive’s
annual bonus for the year preceding the year in which the Termination Date
occurs in an amount determined by the Company Group and subject to the terms and
conditions of the Company Group’s annual bonus program as then in effect, and
(ii) a prorated annual bonus for the year in which the Termination Date occurs,
determined based upon actual performance under the terms of the Company Group’s
annual bonus program as then in effect, with the bonus provided for in this
subparagraph (b) to be paid at the same time bonuses are paid by the Company
Group to other participants in such program (but in no event later than the
March 15th occurring immediately following the year in which the Termination
Date occurs), subject to the terms and conditions of the Company Group’s annual
bonus program as then in effect and prorated to reflect the number of calendar
days out of 365 (or 366, in the event the Termination Date occurs during a leap
year) during which Executive was employed by Company Group during the year of
the Qualifying Termination of Employment, including the Termination Date.

 

A-5



--------------------------------------------------------------------------------

5. Potential Limitation on Severance Benefits:

(a) Maximum Severance Amount. Notwithstanding any provision in this Exhibit to
the contrary, in the event that in connection with a Qualifying Termination of
Employment it is determined by the Company that the Severance Benefits would
exceed 2.99 times the sum of Executive’s then current base salary and target
bonus (the “Maximum Severance Amount”), then the aggregate present value of the
Severance Benefits provided to Executive shall be reduced by the Company to the
Reduced Amount. The “Reduced Amount” shall be an amount, expressed in present
value, that maximizes the aggregate present value of the Severance Benefits
without exceeding the Maximum Severance Amount.

(b) Severance Benefits. For purposes of determining Severance Benefits under
Paragraph 5(a) above, Severance Benefits means the present value of payments or
distributions by the Company Group to or for the benefit of Executive (whether
paid or provided pursuant to the terms of this Exhibit or otherwise), and

(A) including: (i) cash amounts payable by the Company in the event of
termination of Executive’s employment; and (ii) the present value of benefits or
perquisites provided for periods after termination of employment (but excluding
benefits or perquisites provided to employees generally); and

(B) excluding: (i) payments of salary, bonus or performance award amounts that
had accrued at the time of termination; (ii) payments based on accrued qualified
and non-qualified deferred compensation plans, including retirement and savings
benefits; (iii) any benefits or perquisites provided under plans or programs
applicable to employees generally; (iv) amounts paid as part of any agreement
intended to “make-whole” any forfeiture of benefits from a prior employer;
(v) amounts paid for services following termination of employment for a
reasonable consulting agreement for a period not to exceed one year;
(vi) amounts paid for post-termination covenants (such as a covenant not to
compete); (vii) the value of accelerated vesting or payment of any outstanding
equity-based award; and (viii) any payment that the Board or any committee
thereof determines in good faith to be a reasonable settlement of any claim made
against the Company.

(c) Golden Parachute Provisions. Following application of Paragraph 5(a), in the
event that the payment of the remaining Severance Benefits to Executive plus any
other payments to Executive which would be subject to Section 280G of the Code
(including any reduced Severance Benefits) (“280G Severance Benefits”) would be
subject (in whole or part), to any excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then the cash portion of the 280G Severance Benefits
shall first be further reduced, and the non-cash 280G Severance Benefits shall
thereafter be further reduced, to the extent necessary so that no portion of the
280G Severance Benefits is subject to the Excise Tax, but only if (i) the

 

A-6



--------------------------------------------------------------------------------

amount of the 280G Severance Benefits to be received by Executive, as so reduced
by this Section 22(c) and after subtracting the amount of federal, state and
local income taxes on such reduced 280G Severance Benefits (after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced 280G Severance Benefits) is greater than or equal
to (ii) the amount of the 280G Severance Benefits to be received by Executive
without such reduction by this Section 22(c) after subtracting the amount of
federal, state and local income taxes on such 280G Severance Benefits and the
amount of the Excise Tax to which Executive would be subject in respect of such
unreduced 280G Severance Benefits (after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced 280G
Severance Benefits). For purposes of determining the 280G Severance Benefits,
(i) no portion of the 280G Severance Benefits, the receipt or enjoyment of which
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of 280G(b) of the Code, shall be taken into
account, (ii) no portion of the 280G Severance Benefits shall be taken into
account which, in the opinion of tax counsel (“Tax Counsel”) who is reasonably
acceptable to Executive and selected by the accounting firm (the “Auditor”)
which was, immediately prior to the change in control, the Company’s independent
auditor, does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A)) of the
Code; (iii) no portion of the 280G Severance Benefits shall be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Internal Revenue Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iv) the value of any non-cash benefit or any deferred payment
or benefit included in the 280G Severance Benefits shall be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code. For purposes of this subparagraph (c), the present value of Severance
Benefits and 280G Severance Benefits shall be determined in accordance with
Section 280G(d)(4) of the Code.

 

6. Requirement of General Release. Notwithstanding anything herein to the
contrary, the payments and benefits under Paragraph 3 or Paragraph 4, as
applicable, shall only be payable if Executive executes and delivers to the
Company, and does not revoke, a general release and waiver agreement in a form
acceptable to the Company, which includes a release of all claims or causes of
action against or with respect to any and all members of the Company Group and
their respective subsidiaries, affiliates, officers, directors, employees,
agents, benefit plans, fiduciaries and their insurers, successors, and assigns
(excluding any claim for indemnity under this Exhibit, any claim under state
workers’ compensation or unemployment laws, or any claim under COBRA), provided
that such general release and waiver agreement is returned, and not revoked, by
Executive within the time period specified in the agreement (which shall not
exceed sixty (60) calendar days after the Termination Date). In the event
Executive does not execute or revokes the release agreement in the time provided
for therein, Executive shall not be entitled to payment of any benefits other
than the Accrued Rights.

 

7.

Suspension and Recoupment of Termination Benefits for Subsequently Discovered
Cause. Notwithstanding any provision of this Exhibit to the contrary, if within
one (1) year of Executive’s Termination Date for any reason other than for
Cause, it is determined by the

 

A-7



--------------------------------------------------------------------------------

  Company that Executive could have been terminated for Cause, then to the
extent permitted by law: (a) the Company may elect to cancel any and all
payments of any benefits otherwise due Executive, but not yet paid, under this
Exhibit or otherwise; and (b) upon written demand by the Company, Executive
shall refund to the Company any amounts, plus interest, previously paid by
Company to Executive pursuant to Paragraphs 3 or 4, less one thousand dollars
($1,000) which Executive shall be entitled to retain as fully sufficient
consideration to support and maintain in effect any contractual obligations that
Executive has to the Company prior to the refund, including the Release as
defined herein.

 

8. Offsets; No Mitigation.

 

  (a) Non-duplication of Benefits. The Company may, in its discretion and to the
extent permitted under applicable law, offset against Executive’s Severance
Benefits hereunder or any other severance, termination, or similar benefits
payable to Executive by the Company, including, but not limited to any amounts
paid under any employment agreement or other individual contractual arrangement,
or amounts paid to comply with, or satisfy liability under, the Worker
Adjustment and Retraining Notification Act or any other federal, state, or local
law requiring payments in connection with an involuntary termination of
employment, plant shutdown, or workforce reduction, including, but not limited
to, amounts paid in connection with paid leaves of absence, back pay, benefits,
and other payments intended to satisfy such liability or alleged liability.

 

  (b) Overpayment. The Company may recover any overpayment of Severance Benefits
made to Executive or Executive’s estate hereunder or, to the extent permitted by
applicable law, offset any overpayment of Severance Benefits or any other
amounts due from Executive against any Severance Benefits or other amount the
Company owes Executive or Executive’s estate.

 

  (c) No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions hereof and such amounts shall not be
reduced whether or not Executive obtains other employment.

 

9. Section 409A of the Code; PPACA.

 

  (a)

The payments provided hereunder are intended to meet the requirements of Section
409A of the Code, and shall be interpreted and construed consistent with that
intent. The payments to Executive hereunder are intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and
each payment hereunder is designated as a separate payment for such purposes.
For purposes of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (including without limitation
Treasury Regulations Section 1.409A-2(b)(2)(iii)), all payments made under this
Exhibit (whether severance payments or otherwise) will be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
under

 

A-8



--------------------------------------------------------------------------------

  this Exhibit will at all times be considered a separate and distinct payment.
In the event that the Company determines that any provision hereof does not
comply with Section 409A of the Code or any rules, regulations or guidance
promulgated thereunder and that as a result Executive may become subject to a
Section 409A tax, notwithstanding Paragraph 11(e), the Company shall have the
discretion to amend or modify such provision to avoid the application of such
Section 409A tax, and in no event shall Executive’s consent be required for such
amendment or modification. Notwithstanding any provision hereof to the contrary,
Executive shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may arise in connection with amounts payable pursuant
hereto (including any taxes arising under Section 409A of the Code), and the
Company shall have no obligation to indemnify or otherwise hold Executive
harmless from any or all of such taxes.

 

  (b) Notwithstanding any other provision hereof, to the extent any payments
(including the provision of benefits) hereunder constitute “nonqualified
deferred compensation,” within the meaning of Section 409A of the Code, solely
to the extent necessary to avoid the payment of additional taxes pursuant to
Section 409A of the Code, the payment shall be paid (or provided) in accordance
with the following:

 

  (i) If Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on Executive’s Termination Date, then no
such payment that constitutes “nonqualified deferred compensation” shall be made
during the period beginning on the Termination Date and ending on the date that
is six months following the Termination Date or, if earlier, on the date of
Executive’s death, if the earlier making of such payment would result in tax
penalties being imposed on Executive under Section 409A of the Code. The amount
of any payment that would otherwise be paid to Executive during this period
shall instead be paid, with interest at the short-term applicable federal rate
as in effect as of the Termination Date, to Executive on the first business day
following the date that is six months following the Termination Date or, if
earlier, the date of Executive’s death.

 

  (ii) If the period during which Executive may execute the general release and
waiver agreement as contemplated by Paragraph 6 commences in one calendar year
and ends in a subsequent calendar year, such amounts or benefits shall be paid
or provided in the subsequent calendar year in accordance with Section 409A of
the Code.

 

  (iii) Notwithstanding the foregoing provisions hereof, if and to the extent
that amounts payable hereunder are deemed, for purposes of Section 409A of the
Code, to be in substitution of amounts previously payable under another
arrangement with respect to Executive, such payments hereunder will be made at
the same time(s) and in the same form(s) as such amounts would have been payable
under the other arrangement, to the extent required to comply with Section 409A
of the Code.

 

A-9



--------------------------------------------------------------------------------

  (iv) Payments with respect to reimbursements of all expenses pursuant hereto
shall be made promptly, but in any event on or before the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement, or in-kind benefit
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefit to be provided, in any other calendar year and
Executive’s right to such reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit.

 

  (c) To the extent that any post-termination continuation of health or medical
coverage pursuant to this Exhibit would violate either Section 105(h) of the
Code or the Patient Protection and Affordable Care Act of 2010 (collectively,
“PPACA”) and related regulations and guidance promulgated thereunder, the
Company may reform this Exhibit in such manner as is reasonably necessary to
provide the intended benefit hereunder in a manner that complies with the PPACA.

 

10. Dispute Resolution.

 

  (a) Arbitration. The parties agree that any dispute relating to this Exhibit,
or to the breach of this Exhibit, arising between Executive and the Company
shall be settled by arbitration in accordance with the Federal Arbitration Act
and the commercial arbitration rules of the American Arbitration Association
(“AAA”), or any other mutually agreed upon arbitration service; provided,
however, that temporary and preliminary injunctive relief to enforce the Loyalty
Agreement, and related expedited discovery, may be pursued in a court of law to
provide temporary injunctive relief pending a final determination of all issues
of final relief through arbitration. The arbitration proceeding, including the
rendering of an award, shall take place in Houston, Texas, and shall be
administered by the AAA (or any other mutually agreed upon arbitration service).
The arbitrator shall be jointly selected by the Company and Executive within
thirty (30) days of the notice of dispute, or if the parties cannot agree, in
accordance with the commercial arbitration rules of the AAA (or any other
mutually agreed upon arbitration service). All fees and expenses associated with
the arbitration shall be borne equally by Executive and the Company during the
arbitration, pending final decision by the arbitrator as to who should bear
fees, unless otherwise ordered by the arbitrator. The arbitrator shall not be
authorized to create a cause of action or remedy not recognized by applicable
state or federal law. The arbitrator shall be authorized to award final
injunctive relief. The award of the arbitrator shall be final and binding upon
the parties without appeal or review, except as permitted by the arbitration
laws of the State of Texas. The award, inclusive of any and all injunctive
relief provided for therein, shall be enforceable through a court of law upon
motion of either party.

 

  (b)

Governing Law and Venue. This Exhibit shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed in that State, without regard to its conflict of laws
provisions. The

 

A-10



--------------------------------------------------------------------------------

  parties agree that any legal action arising from this Exhibit that is not
required to be resolved through arbitration pursuant to Paragraph 10(a) must be
pursued in a court of competent jurisdiction that is located in Houston, Texas.

 

11. Miscellaneous.

 

  (a) Notices. Notices and all other communications provided for herein shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid addressed as follows:

 

If to the Company:    USA Waste-Management Resources, LLC    c/o Waste
Management, Inc.    1001 Fannin    Houston, TX 77002    Attention: Chief Legal
Officer If to Executive:    At the most recent address on file with the Company

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

 

  (b) Withholding Taxes and Other Employee Deductions. The Company, its
affiliates or any successor company may withhold or deduct from any benefits and
payments made pursuant to this Exhibit all federal, state, city and other taxes
as may be required pursuant to any statute, regulation, ordinance or order and
all other normal employee deductions made with respect to the Company’s
employees generally.

 

  (c) Successors. The terms set forth in this Exhibit are personal to Executive
and without the prior written consent of the Company are not assignable by
Executive other than by will or the laws of descent and distribution. The terms
set forth in this Exhibit will inure to the benefit of and be enforceable
against Executive’s legal representatives and will inure to the benefit of and
be binding upon the Company and its successors and assigns. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, share exchange or otherwise) to all or substantially all of the
business and/or assets of the Company Group to assume expressly and agree to
perform the Company’s obligations under this Exhibit in the same manner and to
the same extent that the Company would be required to perform such obligations
if no such succession had taken place. For purposes of this Exhibit, the term
“the Company Group” means the Company Group as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform such obligations under this Exhibit by operation of law, or otherwise.

 

  (d) Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Exhibit or the failure to assert any right
Executive or the Company may have hereunder, will not be deemed to be a waiver
of such provision or right or any other provision or right of this Exhibit.

 

A-11



--------------------------------------------------------------------------------

  (e) Amendment. Except as otherwise provided for herein, this Exhibit may only
be modified by a written instrument signed by the parties hereto.

 

A-12



--------------------------------------------------------------------------------

Exhibit B: LOYALTY AND CONFIDENTIALITY AGREEMENT

(Senior Leadership Team)

Executive: Charles C. Boettcher (“Executive”).

Company: USA Waste-Management Resources, LLC (“Company”).

THIS LOYALTY AND CONFIDENTIALITY AGREEMENT (“Agreement”) is between Executive
and Company, collectively referred to as the “parties.” Company seeks to place
or retain Executive in a position of special trust and confidence, and Executive
wishes to accept such a position. As a condition of employment in such a
position, the mutual promises of the parties herein, and as a condition of the
Company’s willingness to provide the benefits described in Executive’s offer
letter (including Exhibit A thereof) and Executive’s participation in the
Company’s incentive programs for the year following execution of this Agreement,
each of which Executive acknowledges is adequate consideration for this
Agreement; and, to protect Confidential Information (as defined below) and trade
secrets, training, customer relationships, goodwill, and other legitimate
business interests; the parties agree as follows:

 

SECTION 1. Benefits and Responsibilities of Employment.

1.1    Items Provided to Executive. In reliance upon Executive’s covenants in
this Agreement, Company will provide Executive with one or more of the
following: (i) portions of the Company’s Confidential Information (through a
computer password or other means) and updates thereto; (ii) authorization to
communicate with customers and prospective customers, and reimbursement of
customer development expenses in accordance with Company policy limits, to help
Executive develop goodwill for Company; and/or (iii) authorization to
participate in specialized training related to Company’s business. Employment
with the Company and participation in its benefit plan(s) or compensation
programs including, without limitation, those described in Executive’s offer
letter, is also conditioned on Executive’s agreement to, and continuing
compliance with, the terms of this Agreement—as determined by Company. Executive
agrees that if he or she is unclear about the incentive program referenced in
the introductory paragraph above, Executive will provide a written request for
clarification from Waste Management, Inc.’s Chief Executive Officer, Chief Legal
Officer or Senior Vice President of Human Resources. Failure to seek
clarification about the Executive’s incentive program will result in a waiver by
Executive of any claim that such language, as used in this Agreement, is
ambiguous.

1.2    Duty of Loyalty and Conflicts of Interest. During employment Executive
will dedicate his or her full working time to the Company and use best efforts
to perform the duties assigned, comply with Company policies and procedures, and
avoid conflicts of interest. It will be a conflict of interest for Executive to
have a financial or ownership interest in a business that may be at variance
with the interests of the Company, or for Executive to engage in competition
with the Company. Executive will promptly inform and direct to Company all
business opportunities that may be of interest to the Company in its line of
business. Executive agrees that if he or she questions whether information
constitutes Confidential Information (as defined in Section 2.1 below), whether
a business opportunity is covered by this Agreement, or whether contemplated
activity would create a conflict of interest, he or she will provide a written
request for

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 1



--------------------------------------------------------------------------------

clarification from Waste Management, Inc.’s Chief Executive Officer, Chief Legal
Officer or Senior Vice President of Human Resources. The provisions of this
Section 1.2 shall be in addition to, rather than in substitution for, any
fiduciary or other duties Executive has as an executive officer under all
applicable laws.

 

SECTION 2. Confidentiality and Business Interests.

2.1    Definition of Confidential Information. “Confidential Information” refers
to an item of information, or a compilation of information, in any form
(tangible or intangible), related to the Company’s business that Executive
acquires as an Executive and that Company has not made public or authorized
public disclosure of, and that is not through proper means readily available to
persons outside the Company who are under no obligation to keep it confidential.
Confidential Information will not lose its protected status under this Agreement
if it becomes known to other persons through improper means such as the
unauthorized use or disclosure of the information by Executive or another
person. Confidential Information includes, but is not limited to: (i) Market
Business Strategy (MBS) data, MBS Plans, Business Improvement Process (BIP),
Fleet Planning, Public Sector Proformas, Letters of Intent, Route Manager and
District Manager Training Programs, internal information regarding acquisition
targets, divestiture targets, and mergers, Real Estate Market Area Analysis
Mapping and Real Estate Owned and Leased Property Data and Reporting;
(ii) Company’s business plans and analysis, customer and prospect lists,
marketing plans and strategies, research and development data, buying practices,
financial data, operational data, methods, techniques, technical data, know-how,
innovations, computer programs, un-patented inventions, and trade secrets; and
(iii) information about the business affairs of third parties (including, but
not limited to, clients and acquisition targets) that such third parties provide
to Company in confidence. Confidential Information does not include information
pertaining to employees’ wages, hours and benefits and employees’ terms and
conditions of employment. Confidential Information will include trade secrets,
but an item of Confidential Information need not qualify as a trade secret to be
protected by this Agreement. Company’s confidential exchange of information with
a third party for business purposes will not remove it from protection under
this Agreement. The presence of non-confidential items of information within an
otherwise confidential compilation of information will not remove the
compilation itself from the protection of this Agreement. Executive acknowledges
that items of Confidential Information are Company’s valuable assets and have
economic value, actual or potential, because they are not generally known by the
public or others who could use them to their own economic benefit and/or to the
competitive disadvantage of the Company, and thus, should be treated as
Company’s trade secrets.

2.2.    Unauthorized Use or Disclosure. Executive agrees to use Confidential
Information only in the performance of his or her duties, to hold such
information in confidence and trust, and not to engage in any unauthorized use
or disclosure of such information during employment and for so long thereafter
as such information qualifies as Confidential Information. Notwithstanding the
foregoing, nothing in this Agreement shall be construed to prohibit a disclosure
of information that is required by law or protected by law. If disclosure is
compelled by law, Executive will give Company as much written notice as possible
under the circumstances, will refrain from use or disclosure for as long as the
law allows, and will cooperate with Company to protect such information,
including taking every reasonable step to protect against unnecessary
disclosure. Executive agrees, if he or she becomes aware of an unauthorized use
or disclosure of

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 2



--------------------------------------------------------------------------------

Confidential Information, he or she will immediately notify Company’s Legal
Department, whether or not Executive is a Company employee when he or she
becomes aware of the disclosure. Nothing in this Agreement prohibits Executive
from reporting an event that Executive reasonably and in good faith believes is
a violation of law to the relevant law enforcement agency, requires advance
notice or approval from the Company for such a report, or prohibits cooperating
in an investigation conducted by such a government agency. In this context, a
disclosure of trade secret or confidential information within the limitations
permitted by the 2016 Defend Trade Secrets Act (DTSA) is allowed. The DTSA
provides that (1) no individual will be held criminally or civilly liable under
Federal or State trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that: (a) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and, (2) an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

2.3.    Executive Recordkeeping. Executive agrees to preserve records on current
and prospective Company customers, suppliers, and other business relationships
that he or she develops or helps to develop, and not use these records to
compete with the Company for business opportunities. When Executive terminates
employment with Company, or earlier if so requested, he or she will return to
Company all documents, records, and materials of any kind in his or her
possession or under his or her control, incorporating Confidential Information
or otherwise, relating to Company’s business, and will not retain any copies
thereof (electronic or otherwise). Upon request, Executive will provide to the
Company for inspection any personal electronic storage devices that are used to
conduct any business for the Company or that Company otherwise has grounds to
believe may contain Confidential Information and will cooperate in facilitating
an effective inspection, where applicable law makes inspection possible, to
permit Company to confirm that Executive has completely removed all Confidential
Information from the devices. If Executive stores any Company information with
any service provider (e.g., gmail, DropBox, iCloud), Executive consents to the
service provider’s disclosure of such information to the Company. Executive
will, upon the Company’s request where allowed by law, execute any additional
authorizations required by the service provider to disclose the Company’s
information to the Company. Executive is not authorized to access and use the
Company’s computers, email, or related computer systems to compete or to prepare
to compete, and unauthorized access to or use of the Company’s computers in
violation of this understanding may subject Executive to civil and/or criminal
liability.

SECTION 3.    Inventions and Discoveries. Executive agrees to promptly inform
Company’s Legal Department and disclose to Company all inventions, copyright
eligible works, ideas, improvements, software, discoveries, and other
intellectual property he or she develops, discovers, or creates (a) that relate
to Company’s or affiliates’ business, or to any actual or demonstrably
anticipated Company or affiliate research, future work, or projects, whether or
not conceived or developed alone or with others, and whether or not conceived or
developed during regular working hours, or (b) that result from any work
Executive performed for Company or its

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 3



--------------------------------------------------------------------------------

affiliates, performed on Company time, or performed using Company or affiliate
property or resources; all such works and materials being hereafter referred to
as “Company Inventions and Intellectual Property.” All Company Inventions and
Intellectual Property, and rights thereto, moral and otherwise, will be
Company’s exclusive property unless otherwise agreed by both parties in writing.
While employed, and as necessary thereafter, Executive will assist Company to
obtain patents or copyrights on all such Company Inventions and Intellectual
Properties that Company seeks to protect, and will execute all documents and do
everything necessary to obtain for Company copyrights, patents, licenses, and
other rights and interests that would be necessary to secure for the Company the
complete benefit of Company Inventions and Intellectual Property. Executive
hereby assigns to Company or its designee all right, title, and interest to all
Company Inventions or Intellectual Property that Executive has acquired, or
acquires in the future, during employment or association with Company or its
affiliates.

SECTION 4.    Protective Covenants. Executive agrees that the restrictions on
trade secrets and Confidential Information provided for in this Agreement are
not sufficient by themselves to protect the Company’s legitimate business
interests. The additional restrictions provided for in this Section 4 are
reasonable and necessary and collectively operate to protect legitimate business
interests of the Company in important ways that no one restriction standing
alone sufficiently does.

4.1.    Definitions Related to Protective Covenants.

(a)    “Covered Customer” is an established Company customer (person or entity)
as to which Executive had business-related contact or dealings or received
Confidential Information about in the two (2) year period preceding the end of
Executive’s employment with the Company for any reason. References to the end of
Executive’s employment in this Agreement refer to the end, whether by
resignation or termination, and without regard for the reason employment ended.
A customer will be presumed to be established where actual sales and/or services
have occurred or been performed in the preceding year, where there is an active
proposal for sales or services pending, or where sales or services were being
negotiated as of the date Executive’s employment with Company ends.

(b)    “Conflicting Product or Service” is a product and/or service provided by
a person or entity other than the Company that would replace or compete with a
Company product and/or service (existing or under development). By way of
example, the products and services the Company provides to its customers may
include but are not limited to: solid waste disposal, collection, transfer,
storage, recycling and resource recovery; waste-to-energy conversion; landfill
operation; and, development of beneficial-use projects for landfill gas.
Conflicting Products or Services do not include a product or service of the
Company if the Company is no longer in the business of providing such product or
service to its customers at the relevant time of enforcement.

(c)    “Competing Activities” are any activities or services undertaken on
behalf of a competitor (which is understood to mean any person or entity engaged
in the business of providing a Conflicting Product or Service in the United
States) that (i) would displace the products or services that the Company is
currently in the business of providing and was in the business of providing, or
was planning to be in the business of providing, at the time Executive was
employed with the Company, or (ii) otherwise likely to result in the use or
disclosure of Confidential Information.

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 4



--------------------------------------------------------------------------------

(d)    “Restricted Area” means the geographic area served by any current or
planned facility or facilities (landfill, transfer station, recycling center,
office, or other operation) of the Company and its affiliates or that Employee
is otherwise provided Confidential Information about, in the two (2) year period
preceding the end of Employee’s employment with the Company. As used here, the
“geographic area served” by a facility is understood to be the area within a
75-mile radius of the facility, except where Employee can prove the market area
served is smaller by clear and convincing evidence in which case such smaller
area shall apply. The parties agree this is a reasonable geographic area
restriction because the 75-mile radius identified is a reasonable approximation
of the market area or other geographic area where Employee would be expected to
help Company provide its products and services since Executive is a senior
executive of the Company, or about which Employee would receive and help analyze
Confidential Information.

(e)    “Covered Business Partner” is a business partner, broker, independent
contractor, vendor or supplier that Executive had business-related contact or
dealings with or received Confidential Information about in the two (2) year
period preceding the end of Executive’s employment with the Company.

(f)    “Solicit” and related terms such as “soliciting” or engaging in
“solicitation” mean to knowingly engage in acts or communications, in person or
through others, that are intended to cause, or can reasonably be expected to
induce or encourage, a particular responsive action (such as buying a good or
service), regardless of which party initiates the communication or whether the
communication is response to an inquiry.

4.2    Restriction on Interfering with Employee Relationships. To protect the
Company’s trade secrets and other interests, Executive agrees that while
employed by the Company and for a period of two (2) years thereafter, Executive
will not, directly or indirectly (a) solicit or knowingly induce any employee
that he or she gained knowledge of through his or her employment to leave the
employment of the Company, or (b) help any person or entity hire such an
employee away from the Company; unless such conduct is undertaken with Company’s
knowledge and for its benefit as part of Executive’s authorized job duties. The
parties agree this restriction is inherently reasonable in geography because it
is limited to the places or locations where the employees that Executive has
knowledge of are located; however, if an additional geographic limitation is
needed in order for the foregoing restriction to be enforceable then it shall be
considered limited to the Restricted Area. In the event Company loses an
employee due, in whole or in part, to conduct by Executive that violates this
Agreement prior to the issuance of injunctive relief, Executive shall pay
Company a sum equal to thirty percent (30%) of the annual wages of the person(s)
who were improperly solicited and left the Company, based on such person’s last
rate of pay with the Company. This payment shall not preclude or act as a
substitute for any remedy that would otherwise be available, including but not
limited to, injunctive relief to prevent further violations.

4.3.    Restriction on Interfering with Customer Relationships. To protect the
Company’s trade secrets and other interests, Executive agrees that while
employed by the Company and for a period of two (2) years thereafter, Executive
will not, directly or indirectly, solicit or knowingly induce a Covered Customer
to (a) stop or reduce doing business with Company, or (b) buy a Conflicting
Product or Service; unless such conduct is undertaken with Company’s knowledge
and for its benefit as part of Executive’s authorized job duties. The parties

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 5



--------------------------------------------------------------------------------

agree this restriction is inherently reasonable in geography because it is
limited to the places or locations where the Covered Customer is doing business
at the time; however, if an additional geographic limitation is needed in order
for the foregoing restriction to be enforceable then it shall be considered
limited to the Restricted Area.

4.4    Restriction on Interfering with Business Partners. To protect the
Company’s trade secrets and other interests, Executive agrees that while
employed by the Company and for a period of two (2) years thereafter, Executive
will not (a) solicit or knowingly induce a Covered Business Partner to end or
alter its business relationship with the Company to the Company’s detriment, or
(b) solicit business opportunities with a Covered Business Partner that relate
to a Conflicting Product or Service; unless such conduct is undertaken with
Company’s knowledge and for its benefit as part of Executive’s authorized job
duties. The parties agree this restriction is inherently reasonable in geography
because it is limited to the places or locations where the Covered Business
Partner is doing business at the time; however, if an additional geographic
limitation is needed in order for the foregoing restriction to be enforceable
then it shall be considered limited to the Restricted Area.

4.5.    Restriction on Unfair Competition. To protect the Company’s trade
secrets and other interests, while employed by Company and for a period of two
(2) years thereafter, Executive will not participate in, supervise, or manage
(as an employee, consultant, contractor, officer, owner, director, or otherwise)
Competing Activities in the Restricted Area. A failure to comply with the
foregoing restrictions will create a presumption that Executive is engaging in
unfair competition. Executive agrees that this Section defining unfair
competition with the Company does not prevent Executive from using and offering
the skills that Executive possessed prior to receiving access to Confidential
Information, confidential training, and knowledge from the Company. This
Agreement creates an advance approval process, and nothing herein is intended,
or will be construed as, a general restriction against the pursuit of lawful
employment in violation of any controlling state or federal laws. Executive
shall be permitted to engage in activities that would otherwise be prohibited by
this covenant if such activities are determined in the sole discretion of the
Chief Executive Officer of Waste Management, Inc. in writing to be of no
material threat to the legitimate business interests of the Company.

4.6    Non-Disparagement. During Executive’s employment, and for a period of two
(2) years thereafter, Executive covenants and agrees that Executive shall not
engage in any pattern of conduct that involves the making or publishing of
written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or good will of the Company, its management, or of management of
corporations or other entities affiliated with the Company.

SECTION 5.    Survival and Severability. (a) Executive’s post-employment
obligations in this Agreement shall survive the termination of this Agreement
and Executive’s employment under it. This Agreement will be deemed to continue
in effect despite any changes in terms and conditions of Executive’s employment
(including, but not limited to promotions, transfers, relocations, or changes in
job duties or compensation), and it will automatically renew upon re-employment
by

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 6



--------------------------------------------------------------------------------

Company if Executive’s employment is ended but later renewed. (b) If Executive
violates one of the post-employment restrictions in this Agreement on which
there is a specific time limitation, the time period for that restriction will
be extended by one day for each day Executive violates it; provided, however,
that this extension of time shall be capped so it does not require Executive’s
compliance with the restriction for a period of time that is longer than the
restriction’s originally proscribed length of time. (c) If a court determines
that a restriction provided for herein cannot be enforced as written due to over
breadth (such as time, scope of activity, or geography), the court will (for
purposes of that court’s jurisdiction only) enforce the restrictions to such
lesser extent as is allowed by law and/or reform the restriction to the extent
necessary to make it enforceable to protect Company’s legitimate business
purpose (d) If, despite the foregoing, any provision of this Agreement is
adjudicated to be void, illegal or unenforceable, all other provisions will
remain in full force and effect, as if the void, illegal, or unenforceable
provision is not part of the Agreement. (e) All of Executive’s covenants in this
Agreement shall be construed as independent agreements; and, the existence of
any claim or cause of action against Company by Executive, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Company of any of Executive’s obligations under this Agreement. (f) If
Executive becomes employed with an affiliate without signing a new agreement,
the affiliate will step into Company’s position under this Agreement, and will
be entitled to the same protections and enforcement rights as the Company.

SECTION 6.    Notice. Before accepting new employment, Executive will advise any
such future employer of the restrictions in this Agreement. Executive agrees
that the Company may advise any such future employer or prospective employer of
this Agreement and its position on the potential application of this Agreement
without such giving rise to any legal claim. While employed by Company, and for
two (2) years thereafter, Executive will provide Company: (i) written notice at
least thirty (30) days prior to beginning work for a competitor; (ii) sufficient
information about his or her new position to enable Company to determine if
Executive’s services in the new position would likely lead to a violation of
this Agreement; and (iii) within thirty days of Company’s request, if there is
such a request, participate in a mediation or in-person conference to discuss
and/or resolve any issues raised by Executive’s new position. Executive’s
written notice pursuant to (i) above shall be provided to the Chief Executive
Officer of Waste Management, Inc. Executive will be responsible for all
consequential damages caused by failure to give Company notice as provided in
this paragraph.

SECTION 7.    Remedies. If either party breaches or threatens to breach this
Agreement, the offended party may recover: (i) an order of specific performance
or declaratory relief; (ii) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction; (iii) damages;
(iv) attorney’s fees and costs incurred in obtaining relief; and (v) any other
legal or equitable relief or remedy allowed by law. If Company seeks injunctive
relief or damages it shall be deemed the prevailing party if any injunctive
relief or damages are awarded to it irrespective of the denial of any other
relief requested. One Thousand Dollars ($1,000.00) is the agreed amount for the
bond to be posted if an injunction is sought by Company to enforce the
restrictions in this Agreement on Executive. In addition, Executive agrees that
any breach by Executive of any of the covenants set forth in this Agreement
during Executive’s term of employment with the Company shall be grounds for
immediate employment termination of Executive for Cause as described in Exhibit
A of Executive’s offer letter, which shall be in addition to and not exclusive
of any and all other rights and remedies the Company may have

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 7



--------------------------------------------------------------------------------

against Executive. In addition, in the event that Executive violates any of the
covenants set forth in this Agreement, (i) the Company shall have the right to
immediately cease making any payments that it may otherwise owe to Executive, if
any, pursuant to Executive’s offer letter, (ii) Executive will forfeit any
remaining rights to payments or continuing benefits provided by Executive’s
offer letter, if there are any, and (iii) upon the Company’s demand, Executive
will refund to the Company any severance benefits, plus interest, previously
paid by Company to Executive pursuant to Exhibit A of the offer letter, less one
thousand dollars ($1,000) which Executive shall be entitled to retain as fully
sufficient consideration to support and maintain in effect any contractual
obligations that Executive has to the Company prior to the refund, including the
release of claims upon which the payment of such amounts was conditioned.

SECTION 8.    Waiver, Modification, Assignment, Governing Law. (a) Neither this
Agreement, nor any term or provision hereof, may be waived or modified in whole
or in part by either party without the party that holds the right to enforce
such provision expressly waiving the right to enforce such provision in writing,
or by court order and the waiver of one breach will not serve to waive or permit
a subsequent breach. (b) Except where otherwise expressly indicated, the
Agreement contains the parties’ entire agreement concerning the matters covered
in it; provided that if a post-employment restrictive covenant in this Agreement
is found unenforceable (despite, and after application of, any applicable right
to reformation that could add or renew enforceability), then any prior agreement
between the parties that would provide for a restriction on the same or
substantially similar post-employment conduct of Executive shall not be
considered superseded and shall remain in effect. (c) The Agreement will inure
to the benefit of Company’s successors in interest, affiliates (as defined in
Rule 12b-2 under Section 12 of the Securities and Exchange Act), subsidiaries,
parents, purchasers, or assignees, all of whom are beneficiaries of this
Agreement and may be enforced by any one or more of same, without need of any
further authorization or agreement from Executive. (d) The laws of the State of
Texas will govern the Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties, regardless of any
conflicts of law principles of the state. (e) Executive stipulates and consents
to personal jurisdiction of the courts located in Harris County, Texas, over him
or her, and waives any and all objections to the contrary (whether based on
convenience, cost, or other grounds). The exclusive venue for any legal action
arising from this Agreement will be Harris County, Texas; provided, however,
that if no court in Harris County, Texas has jurisdiction over Executive, forum
will be proper in the state where Executive last regularly worked for the
Company. (f) Nothing in this Agreement shall be construed to control or modify
which entity (among the Company’s family of entities) is the Executive’s legal
employer for purposes of any laws or regulations governing the employment
relationship. (g) Nothing in this Agreement shall be construed to limit or
reduce any common law or statutory duty Executive would otherwise owe to Company
absent this Agreement, including but not limited to Executive’s duty of loyalty
and fiduciary duty as an Executive placed in a special position of trust; nor
shall this Agreement limit or eliminate any remedies available to the Company
for a violation of such duties.

SECTION 9.    Jury Trial Waiver. The parties hereby waive their right to jury
trial on any legal dispute arising from or relating to this Agreement, and
consent to the submission of all issues of fact and law arising from this
Agreement to the judge of a court of competent jurisdiction as otherwise
provided for above.

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 8



--------------------------------------------------------------------------------

Nothing in this Agreement will be construed to create a contract of employment
for a definite period of time or to prohibit either party from having the
freedom to end the employment relationship at-will, with or without cause,
subject to payment of any amounts due under the terms of Executive’s offer
letter.

 

AGREED:     EXECUTIVE:         USA Waste-Management Resources, LLC: /s/ Charles
C. Boettcher                             /s/ Courtney A.
Tippy                                 (Signature)     (Signature) Charles C.
Boettcher                                 By: Courtney A. Tippy (Printed name)  
  Its: Vice President 9-14-16                                                   
 

 

(Date)    

 

LOYALTY AND CONFIDENTIALITY AGREEMENT

(SENIOR LEADERSHIP TEAM)

PAGE 9